Citation Nr: 1760051	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-23 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an initial rating higher than 30 percent for a duodenal ulcer, with prolapsed gastric mucosa and gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1954 to January 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board remanded this case in September 2014 and June 2015 for further development.

The Veteran testified at a May 2014 travel board hearing and a December 2016 videoconference hearing.  The hearings were held before two different Veterans Law Judges and a panel decision is required on the overlapping issues.  See 38 U.S.C. § 7102 (2012); 38 C.F.R. § 20.707 (2017).  In August 2017, the Veteran was offered the option of having a third hearing with a Veterans Law Judge who would be assigned to the panel to decide his appeal.  The Veteran was advised that if he failed to respond it would be assumed that he did not want a third hearing.  The Veteran did not respond.  As such, a third hearing will not be scheduled.  

The issues of entitlement to an increased rating for major depression and a total disability rating based on individual unemployability due to service-connected disabilities were raised at the December 2016 videoconference hearing, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to an initial rating higher than 30 percent for a duodenal ulcer, with prolapsed gastric mucosa and gastroesophageal reflux disease is REMANDED.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss due to a disease or injury in service, a chronic and continuous bilateral hearing loss disability did not have its onset during service, and a sensorineural hearing loss was not compensably disabling within one year following separation from active duty.

2. The preponderance of the evidence is against finding that the Veteran has tinnitus due to a disease or injury in service, that tinnitus was compensably disabling within a year of separation from active duty, and tinnitus was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

2.  Tinnitus was not incurred in or aggravated by service, it may not be presumed to have been so incurred, and it was not caused or aggravated by a service-connected disability. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the claim decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Further, the Board finds that there has been substantial compliance with its September 2014 and June 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Relevant Laws and Regulations

The Veteran asserts that he currently has bilateral hearing loss and tinnitus which were caused by exposure to acoustic trauma during active duty service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).   

To establish entitlement to service connection for a disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Sensorineural hearing loss and tinnitus may be presumed to have been incurred in service if the respective disorder was compensably disabling within a year of a veteran's separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. § 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), when a chronic disease is shown in service or within the presumptive period under 38 C.F.R. § 3.307, "subsequent manifestations of the same chronic disease at any later date, however remove, are service connected, unless clearly attributable to intercurrent causes."  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) ("Subsection (b) provides a second route by which a veteran can establish service connection for a chronic disease," through "a showing of continuity of symptomatology after discharge.").  Under Fountain v. McDonald, 27 Vet. App. 258 (2015), tinnitus was found to be an organic disease of the nervous system, and the United States Court of Appeals for Veterans Claims noted that a VA Training Letter had found that sensorineural hearing loss, which was "due to a problem in the inner ear or in the auditory nerve" could also be considered an organic disease of the nervous system.  Id. at 271-72.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

Analysis

A June 2016 VA examination reflects audiometric findings establish the presence of a current bilateral hearing loss disability under 38 C.F.R. § 3.385.  The June 2016 VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The Veteran has been diagnosed with Meniere's disease of the left ear and tinnitus since September 1973.  

At an April 2011 VA examination and at his May 2014 and December 2016 hearings, the Veteran reported that he had noise exposure during service from 50 caliber machine guns and 90 millimeter anti-aircraft weapons.  The Veteran's DD 214 confirms the Veteran was a member of an anti-aircraft artillery battery.  Thus, the evidence of record and the circumstances of the Veteran's service clearly establish his exposure to an adverse acoustic environment while on active duty.  38 U.S.C. § 1154a (2012).   

While in-service noise exposure is established, the preponderance of the evidence weighs against finding a relationship between the Veteran's current bilateral hearing loss and tinnitus, and his noise exposure or acoustic trauma during his active service.  Service treatment records reflect no complaints of hearing loss or tinnitus during service.  According to the May 1953 enlistment examination, the clinical evaluation of the Veteran's ears were normal and whispered voice test results were 14/14.  According to the January 1956 separation examination, the clinical evaluation of the Veteran's ears were normal, and both whispered and spoken voice test results were 15/15, which is indicative of normal hearing.  Accordingly, based on the foregoing, the Board finds that bilateral hearing loss and tinnitus did not manifest during the Veteran's period of active service.  

Additionally, there is no competent evidence suggesting that either the Veteran's hearing loss or tinnitus manifested to a compensable degree within one year of his separation from active service in 1956.  

The earliest documentation of hearing loss is an August 1972 VA examination, in which the Veteran reported a left ear hearing loss for three to four years (i.e., from approximately 1968 or 1969).  He also reported in a June 1978 VA examination that he had hearing loss since 1971.  The Board acknowledges that at the May 2014 and December 2016 hearings the Veteran stated that his hearing loss began since service, however, the Board finds that the Veteran's lay statements at the hearings are outweighed by the contemporaneously prepared service treatment records which do not show reports or treatment for hearing loss.  Moreover, the current assertions are outweighed by the contrary medical evidence dating from at least 1972.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  Hence, the preponderance of the evidence weighs against a finding that the Veteran's hearing loss manifested to a compensable degree within one year of service separation.  

The earliest documentation of tinnitus is in a September 1973 medical record.  In an October 1973 VA examination, the Veteran reported that he ringing in his ears for the prior two years (i.e., from approximately 1971).  Hence, the preponderance of the evidence weighs against a finding that the Veteran's tinnitus was manifested to a compensable degree within one year of separation from active duty.  

As neither hearing loss nor tinnitus were noted during service and as the service treatment records show normal hearing, service connection may not be established for hearing loss and tinnitus as chronic diseases based on chronicity in service or a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  Service connection also is not established on a presumptive basis for hearing loss and tinnitus as neither manifested to a compensable degree within one year of separation, as discussed above.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  

Finally, the preponderance of the evidence weighs against a medical nexus between the Veteran's current hearing loss and tinnitus and his active duty service.  In this regard, at in a January 2014 private medical opinion, V. Dean Brethower, BC-HIS, opined that it was "obvious" and "beyond a doubt" that the Veteran's head noise problem was caused by excessive noise exposure that was beyond his control.  However, Mr. Brethower, did not provide a well-reasoned rationale supporting his opinion and did not indicate that his opinion was based on the Veteran's medical history.  Finally, it is noted that Mr. Brethower is not an audiologist, but rather is a hearing instrument specialist.  Hence, the Board assigns this opinion low probative weight with regard to the etiology of the Veteran's bilateral hearing loss and tinnitus.

In a July 2016 VA examination, the examining audiologist opined that it was less likely than not that the Veteran's hearing loss was related to his military noise exposure.  The examiner noted that the Veteran's hearing was normal at entrance into and separation from service.  She also noted that the Veteran had significant post-service noise exposure, including, but not limited to, mechanic work and law enforcement.  She stated that hearing loss due to acoustic trauma is immediate and there was insufficient scientific basis to conclude that permanent hearing loss develops long after noise exposure.  With regard to the Veteran's Meniere's disease of the left ear, the examiner found that there was no medical evidence supporting a conclusion that Meniere's disease is related to acoustic trauma.  

The July 2016 VA examiner also opined that it was less likely than not that the Veteran's tinnitus was related to his military noise exposure.  The examiner noted that the Veteran's tinnitus was a symptom of his diagnosed Meniere's disease and not related to his acoustic trauma or military service.  She also noted that tinnitus began sixteen years after military service and there was no research to support a claim of delayed-onset tinnitus following an incident of noise exposure.  The VA examiner also found that medical research did not support a relationship between acoustic trauma and Meniere's disease.  

The July 2016 VA medical opinion is highly probative, as it represents the informed conclusion of a medical professional with far greater expertise than Mr. Brethower.  The audiologist based her opinion on a review of the Veteran's medical history and the clinical findings made on examination.  It is supported by sufficient explanation that is consistent with the evidence of record.  Therefore, it carries significant weight in the Board's determination.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

At the May 2014 and December 2016 hearings, the Veteran reported that he fired 50 caliber machine guns without hearing protection and served as a 90 millimeters cannon crewman.  He asserted that his hearing loss had been present during service.  At the December 2016 hearing, he also reported that he had been a police officer for 28 years and had trained at a firing range once a year.

While the Veteran may sincerely believe that there is a link between his inservice acoustic trauma and both hearing loss and tinnitus, the July 2016 VA audiologist's opinion outweighs the appellant's lay assertion that his current hearing loss and tinnitus were caused by his in-service noise exposure/acoustic trauma.  In this regard, the issue whether hearing loss and tinnitus manifesting several years or more after service separation were caused by or related to in-service acoustic trauma is a medically complex determination.  Such a determination is not within the province of lay observation because it cannot be perceived through the senses alone.  Thus, the determination of the etiology of the Veteran's hearing loss and tinnitus requires medical expertise and, accordingly, a competent medical opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Given the medically complex nature of this determination, the Veteran's unsupported opinion that his hearing loss and tinnitus were caused by in-service noise exposure/acoustic trauma that occurred years prior to its onset is not competent evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In sum, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit of the doubt rule does not apply, and service connection for bilateral hearing loss and tinnitus is denied.  See 38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is denied.


REMAND

In September 2016 VA granted entitlement to service connection for a duodenal ulcer, with prolapsed gastric mucosa and gastroesophageal reflux disease, and assigned an initial 30 percent rating.  In October 2016, the representative filed a timely notice of disagreement.  As a statement of the case has yet to be issued, this matter must be remanded.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is remanded for the following action:

Issue a statement of the case addressing entitlement to an increased rating for a duodenal ulcer, with prolapsed gastric mucosa and gastroesophageal reflux disease.  If, and only if, the appellant perfects a timely appeal by should this issue be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).


______________________________
DEREK R. BROWN
Veterans Law Judge
Board of Veterans' Appeals

______________________________
VITO A. CLEMENTI 
Veterans Law Judge
Board of Veterans' Appeals



____________________________
MILO H. HAWLEY
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


